Citation Nr: 1519866	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  12-17 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating in excess of 20 percent for type I diabetes mellitus.


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 2002 to September 2004.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

On his June 2012 substantive appeal, the Veteran indicated that he wanted a hearing before the Board.  In a February 2015 statement, the Veteran withdrew his request for a hearing.  Therefore, the request for a hearing has been withdrawn.

The Veteran was previously represented by Christopher Loiacono (Agent of the National Veterans Disability Advocates, LLC).  By written statement in December 2014, Agent Loiacono withdrew his representation of the Veteran in this appeal. The Veteran is currently proceeding pro se in this appeal.

The Board notes that in a May 2010 rating decision, the Veteran was initially granted service connection for PTSD and was assigned a 50 percent disability rating, effective January 19, 2010, the date of his claim for service connection.  Subsequently, in an October 2014 rating decision, the RO granted a 70 percent rating for PTSD with an effective date of January 19, 2010.  Accordingly, the issue on appeal is for an initial rating in excess of 70 percent for the PTSD disability.  

The issue of an increased rating in excess of 20 percent for type I diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire initial rating period on appeal, the Veteran's PTSD disability has not more nearly approximated total social impairment.



CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent rating for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

VA has met its duty to notify and assist the Veteran in this case.  In a February 2010 letter, VA informed the Veteran of the evidence necessary to substantiate his claim for service connection, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The February 2010 letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's PTSD claim on appeal arises from the Veteran's disagreement with the initial evaluation assigned after the grant of service connection.  The courts have held that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The Veteran's service treatment and personnel records, VA treatment records, Social Security Administration (SSA) records, and the Veteran's statements have been associated with the claims file.  Further, the Board notes that the Veteran was afforded two VA psychiatric examinations in April 2010 and August 2011 to address the severity of his PTSD.  38 C.F.R. § 3.159(c)(4) (2014).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; fully addresses the relevant rating criteria; and contain a discussion of the effects of the Veteran's PTSD on his occupational and daily activities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

Further, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained; hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran is contesting the disability evaluation that was assigned following the grant of service connection for his disability.  This matter is therefore to be distinguished from one in which a claim for an increased rating of a disability has been filed after a grant of service connection.  The Court has observed that in the latter instance, evidence of the present level of the disability is of primary concern, Fenderson v. West, 12 Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)), and that as to the original assignment of a disability evaluation, VA must address all evidence that was of record from the date the filing of the claim on which service connection was granted (or from other applicable effective date).  See Fenderson, 12 Vet. App. at 126-27.  Accordingly, the evidence pertaining to an original evaluation might require the issuance of separate, or "staged," evaluations of the disability based on the facts shown to exist during the separate periods of time.  See Fenderson, at 126-27.  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As the Board will discuss in more detail below, the Board has considered the symptoms related to PTSD disorder and has determined that a rating in excess of 70 percent is not warranted for the entire initial rating appeal period.  Accordingly, the Board finds that a staged rating is not warranted in this case. 

The Veteran is in receipt of a 70 percent disability rating for PTSD under Diagnostic Code 9411.  A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2011); Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  Id. 

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 
GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job). GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work). 

The Board notes that, effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to the DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board prior to August 11, 2014, the DSM-5 is not applicable to this case.  Nonetheless, the Board is cognizant that according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  Although the Board will discuss and consider the GAF scores of record, the Board will apply the most favorable evidence and will adjudicate the claim based on the totality of the evidence of record.  See 38 C.F.R. § 4.126(a) (2014).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

PTSD Rating Analysis

The Veteran asserts that his PTSD is worse than the current evaluation contemplates and contends a higher rating in excess of 70 percent is warranted.

After reviewing all the lay and medical evidence of record, the Board finds that the criteria for a higher evaluation of 100 percent is not warranted as the Veteran's PTSD has not caused total social impairment and has not manifested symptomatology more nearly approximating the 100 percent rating criteria.

The evidence includes an April 2010 VA examination.  During the evaluation, the Veteran stated that he lacked motivation and stated that he did not go out much.   
He also reported thoughts of hurting people and stated that when he is involved in arguments, he thinks of things he would like to do to people.  It was noted that the Veteran had "an attitude problem" and that almost anything could set him off.  The Veteran reported having a bad temper.  He also reported sleep disturbance with maybe three to four hours of sleep per night due to nightmares and panic attacks.  The Veteran reported poor concentration and panic attacks two to three times per day.  He also reported flashbacks about twice a week.  The Veteran stated that he was unemployed and a temporary agency was trying to find him work.  The Veteran further reported that his marriage was "on the rocks" due to his stress and anger issues.  He noted that he had been unable to keep a job during the last few months due to medical appointments.  The Veteran also stated that he does not talk to his daughter very often, due to her mother.  He also reported having had a strong relationship with his aunt and uncle, but had pushed them away since he preferred to sit at home instead of going out.  The Veteran stated that he avoids crowded places and becomes agitated too quickly.

Upon metal status examination, the April 2010 examiner noted that the Veteran's attitude was guarded and his mood was anxious.  He was also noted to have a short attention span.  Thought process and thought content were unremarkable and there were no delusions present.  Immediate memory was mildly impaired, but remote and recent memory was normal.  The examiner noted that the severity of the Veteran's PTSD was "moderate," but later noted that the Veteran had "serious" impairment socially.  A GAF score of 45 was assigned, indicative of serious symptoms or any serious impairment in social, occupational or school functioning.  The examiner also noted that the Veteran's PTSD symptoms resulted in deficiencies in most areas.  

The Board has also reviewed VA treatment records.  In an August 2010 VA psychiatric note, the Veteran stated that things were improving with his wife and family.  A GAF score of 45 was assigned, demonstrating serious symptoms or any serious impairment in social, occupational or school functioning.  In an October 2010 VA psychiatry note, the Veteran reported an edgy mood due to poor sleep.  The Veteran denied depression and nightmares.  Upon mental status examination, the Veteran's eye contact and speech were normal.  Cognition, insight, and judgment were "good."  Affect was euthymic and stable, but the Veteran described his mood as "crappy and edgy."  A GAF score of 49 was assigned, indicative of serious symptoms or any serious impairment in social, occupational or school functioning.

The Veteran was afforded another VA examination in August 2011.  During the evaluation, the Veteran reported a period of separation from his spouse due to his temper.  He continued to have no contact with his daughter.  Although the Veteran and his wife had recently reconciled, the Veteran stated that he had angry verbal outbursts about twice a week.  The Veteran stated that he was unemployed.  The Veteran also noted that he had three close friends and he stated that he enjoyed fishing, shooting, and backyard barbeques with his friends.  He also stated that he enjoyed hunting, working on his car, watching TV, and sharing activities with his two year old son.  Since the last VA examination, the Veteran stated that he was in his 3rd week of an on-line college course through University of Phoenix.  He selected this educational activity because he anticipated marked difficulty if required to sit in a classroom, keep pace with and concentrate on lectures in a roomful of students, respond to questions when called on, and so forth.  So far, the Veteran stated that he was "doing alright" in school.  The VA examiner noted symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, difficulty in understanding complex commands, impaired judgment, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and impaired impulse control.  The examiner noted a GAF score of 47, reflecting serious symptoms or any serious impairment in social, occupational or school functioning.

SSA records demonstrate that the Veteran has been granted disability benefits due to his affective mood disorder and anxiety disorders.  

Upon review of all the evidence of record, both lay and medical, the Board finds that a higher evaluation in excess of 70 percent for PTSD is not warranted for any rating period on appeal.  The Board recognizes that the Court in Mauerhan, 16 Vet. App. 436, stated that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating; however, the Court further indicated that without those examples, differentiating between rating evaluations would be extremely ambiguous.  Mauerhan at 442.

With this in mind, the evidence shows that the Veteran's overall PTSD picture is already adequately contemplated by the 70 percent rating.  The Veteran does suffer from sleep impairment, but this is specifically listed under the criteria for a 30 percent rating, a lower rating than his currently assigned 70 percent evaluation. Disturbance of motivation and mood, and difficulty in establishing and maintaining relationships are specifically contemplated in the 50 percent rating criteria.  The same is true with the Veteran's anxiety which is a symptom contemplated under the 30 percent PTSD disability rating.  The Veteran's reported panic attacks are adequately contemplated under the 50 percent PTSD rating criteria.  The Veteran's impaired impulse control and suspiciousness are also contemplated under the 70 percent disability rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Moreover, the Board notes that the Veteran's GAF scores have ranged from 45 to 49.  The majority of the scores are in the serious range for assessing PTSD symptoms.  The Board finds that these GAF scores are in line with the currently assigned 70 percent disability rating.  

Further, the Board finds that lay and medical evidence of record, including the assigned GAF scores do not demonstrate symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  Although the Veteran has been noted to have thoughts of hurting people, VA examination reports and VA treatment records do not demonstrate that the Veteran has acted upon his thoughts or that there is a "persistent" danger of hurting others.  

Moreover, although the Veteran has been found to be unable to secure or follow a substantially gainful occupation as a result of his PTSD (total occupational impairment), the Board finds that the Veteran's PTSD has not caused total social impairment and has not manifested symptomatology more nearly approximating the 100 percent rating criteria.  Although the Veteran has been found to have some deficiencies with family, work, and mood, the Veteran has been be able to attend to his own daily needs, including meals, hygiene, and chores.  His insight, judgment, and thinking have also been intact throughout the rating period on appeal.  Although the Veteran is somewhat socially isolated, the Veteran has reported that he is married, has contact with his two year old son, and has friends that he enjoys activities with.  He also stated that he enjoys watching TV, working on his car, and hunting.  In sum, the Board finds that social isolation does not, in and of itself, equate to total social impairment.  For these reasons, the Board finds that the Veteran's PTSD symptoms do not arise to the level of impairment as contemplated by a 100 percent PTSD rating. 

For these reasons, the Board finds that an initial rating in excess of 70 percent for PTSD is not warranted for the entire rating period on appeal.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation would have been warranted for PTSD with depressive disorder. In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested depression, anxiety, re-experiencing of traumatic events, avoidant behaviors, sleep impairment, flashbacks, and difficulty in adapting to stressful circumstances.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in social functioning. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with an acquired psychiatric disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the Veteran has already been granted TDIU due to this PTSD disability with an effective date of February 7, 2010, the date after the Veteran last worked full-time, and within one month of his claim for service connection for PTSD.  See October 2014 rating decision.  As such, the Veteran has already been granted TDIU and no further discussion is required.


ORDER

An initial rating in excess of 70 percent for PTSD is denied.


REMAND

In a May 2010 rating decision, the RO, in pertinet part, adjudicated the following: (1) granted service connection for PTSD and assigned a 50 percent rating; (2) continued the 20 percent rating for diabetes mellitus; (3) granted service connection for erectile dysfunction and assigned a noncompensable rating.  In November 2011, and within one year of the appeal period, the Veteran stated that he disagreed with the "percentage" that he received from his "service connected disability."  The Veteran did not specifically state which disability rating he was appealing.  In his June 2012 substantive appeal (VA Form 9), the Veteran stated that he was appealing "PTSD, Type I Diabetes."  As such, the Board finds that the Veteran has indicated his intention to appeal the rating assigned for his diabetes disability.  
A review of the record reveals that the Veteran has not been issued a Statement of the Case (SOC) for this issue.  Under these circumstances, the Board has no discretion and must remand this matter for issuance of an SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a SOC to the Veteran and his representative concerning the claim for an increased rating in excess of 20 percent for type I diabetes mellitus.  The Veteran must be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider this issue.  Then, only if an appeal is timely perfected, should this issue be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


